 



EXHIBIT 10.29
AMENDED AND RESTATED PROMISSORY NOTE

     
For the Principal Amount,
  Paramus, New Jersey
as defined below
  June 21, 2005

          FOR VALUE RECEIVED, the undersigned, Employee Stock Ownership Plan
Trust of Hudson City Savings Bank (“Borrower”), acting by and through its
Trustee, GreatBanc Trust Company (“Trustee”), hereby promises to pay to the
order of Hudson City Bancorp, Inc. (“Lender”) the Principal Amount, as
determined under the Amended and Restated Loan Agreement made and entered into
between the Borrower and the Lender as of June 21, 2005 (“Amended and Restated
Loan Agreement”) pursuant to which this Amended and Restated Promissory Note is
issued, payable in annual installments each of which shall be the lesser of
(i) the portion of the principal amount of the loan which will result in the
release for allocation to participants in the Employee Stock Ownership Plan of
Hudson City Savings Bank (the “ESOP”) of a cumulative fraction of the collateral
(valued at December 30, 2005) equal to 2/80 as of the last business day of
December, 2005 and increased by 2/80 as of each succeeding December, to 80/80 on
the last business day of December, 2044, and (ii) the portion of the principal
amount of the loan which results in the release for allocation to ESOP
participants of total collateral (valued as of the date of payment) under the
Amended and Restated Loan Agreement and that certain Loan Agreement made and
entered into between the Borrower and the Lender as of June 21, 2005 (“Second
Loan Agreement”) having a value equal to 25.75% of compensation taken into
account under the ESOP for each person entitled to share in the allocation.
Principal payments may be deferred to the extent that such payments would be in
excess of the amount described above or otherwise would be nondeductible for
federal income tax purposes; provided, however, that if the total aggregate
number of shares of Common Stock scheduled to be released pursuant to clause
(i) hereunder and under clause (i) of the Promissory Note relating to the Second
Loan in any year is less than one hundred and three percent (103%) of the number
of shares of Common Stock that would have been required to be released under the
First Loan Agreement in the absence of its amendment and restatement, the terms
of the Loan and the Second Loan shall be reduced such that the aggregate number
of shares of Common Stock scheduled to be released in such year shall be equal
to one hundred and three percent (103%) of the number of shares of Common Stock
that would have been required to be released under the First Loan Agreement in
the absence of its amendment and restatement (or, if less, the total number of
shares of Common Stock then pledged as Collateral (as defined in the Amended and
Restated Pledge Agreement and the Pledge Agreement relating to the Second
Loan)), subject to the limitation set forth in clause (ii). Any payment not
required to be made pursuant to clause (ii) of the above provision shall be
deferred to and be payable on the earlier of the last business day of December,
2044 or the last day of the first Plan Year in which such proviso would not
apply to alleviate a requirement of payment; and payment not required to be made
pursuant to the immediately preceding sentence shall be deferred to, and be
payable on, the last day of the first Plan Year in which such payment may be
made on a tax deductible basis.

 



--------------------------------------------------------------------------------



 



          This Amended and Restated Promissory Note shall bear interest at the
rate per annum set forth or established under the Amended and Restated Loan
Agreement, such interest to be payable quarterly in arrears, commencing on
June 30, 2005 and thereafter on the last Business Day of each calendar quarter
and upon payment or prepayment of this Amended and Restated Promissory Note.
          Anything herein to the contrary notwithstanding, the obligation of the
Borrower to make payments of interest shall be subject to the limitation that
payments of interest shall not be required to be made to the Lender to the
extent that the Lender’s receipt thereof would not be permissible under the law
or laws applicable to the Lender limiting rates of interest which may be charged
or collected by the Lender. Any such payments of interest which are not made as
a result of the limitation referred to in the preceding sentence shall be made
by the Borrower to the Lender on the earliest interest payment date or dates on
which the receipt thereof would be permissible under the laws applicable to the
Lender limiting rates of interest which may be charged or collected by the
Lender. Such deferred interest shall not bear interest.
          Payments of both principal and interest on this Amended and Restated
Promissory Note are to be made at the principal office of the Lender at West 80
Century Road, Paramus, New Jersey 07652 or such other place as the holder hereof
shall designate to the Borrower in writing, in lawful money of the United States
of America in immediately available funds.
          Failure to make any payment of principal on this Amended and Restated
Promissory Note, or failure to make any payment of interest on this Amended and
Restated Promissory Note, within five (5) Business Days after the date when due,
shall constitute a default hereunder, whereupon the principal amount of and
accrued interest on this Amended and Restated Promissory Note shall immediately
become due and payable in accordance with the terms of the Amended and Restated
Loan Agreement.
          This Amended and Restated Promissory Note is subject, in all respects,
to the terms and provisions of the Amended and Restated Loan Agreement, which is
incorporated herein by this reference, and is secured by an Amended and Restated
Pledge Agreement between the Borrower and the Lender of even date herewith and
is entitled to the benefits thereof. All capitalized terms that are not defined
herein shall have the meanings assigned to them in the Amended and Restated Loan
Agreement unless the context clearly indicates otherwise.

                  Employee Stock Ownership Plan Trust of Hudson City Savings
Bank    
 
           
 
  By:   GreatBanc Trust Company, as Trustee
and not in any other capacity    
 
           
 
  By:   /s/ Stephen J. Hartman, Jr.
 
   

 